Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on October 26, 2020 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6  of U.S. Patent No. 10,411,022 (hereinafter U.S. Pat. No. ‘022) and claims 7, 12 of U.S. Pat. No. 10,818,675 (hereinafter U.S. Pat. ‘675). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6 of U.S. Pat. No. ‘022 and claims 7, 12 of U.S. Pat. No. ‘675 recite the same elements in claims 15-20 of the present application.
Regarding claim 15-16 and 19 of the present application, claim 1 of U.S. Pat. No. ‘022 recites “A Static Random Access Memory (SRAM) structure, comprising: 
a plurality of SRAM cells arranged in a plurality of rows and a plurality of columns, wherein the SRAM cells are divided into a plurality of groups, and each of the groups comprises: 
a first SRAM cell and a second SRAM cell adjacent to the first SRAM cell in the same row;  
a third SRAM cell adjacent to the first SRAM cell in the same column;  
adjacent to the third SRAM in the same row;  
a plurality of first fins parallel to a first direction and positioned within the first and third SRAM cells;  
a plurality of second fins parallel to the first direction and positioned within the second and fourth SRAM cells;  
a contact bar extending parallel to a second direction to across the plurality of first fins and extending parallel to a third direction to across the plurality of second fins;  
a contact plug formed on the contact bar and positioned between the first, second, third and fourth SRAM cells;  and 
a VSS line electrically coupled to the contact bar through the contact plug, wherein the first direction is perpendicular to the second direction, and the second direction is opposite to the third direction.
Claim 6 of U.S. Pat. No. ‘022 recites “The SRAM structure as claimed in claim 1, wherein each of the first, second, third and fourth SRAM cells comprises: 
a first inverter, comprising: 
a first pull-down transistor formed in a first P-type well region of a substrate; and a first pull-up transistor formed in an N-type well region of the substrate;  
a second inverter cross-coupled to the first inverter, comprising: 
a second pull-down transistor formed in a second P-type well region of the 
substrate;  and 
a second pull-up transistor formed in the N-type well region of the substrate;  
a first pass-gate transistor formed in the first P-type well region and electrically coupled to an input terminal of the second inverter and an output terminal of the first inverter;  and 

wherein the N-type well region is positioned between the first and second 
P-type well regions, 
wherein the VSS line is electrically coupled to a source of the second pull-down transistor through the contact bar and the contact plug.”

Regarding claim 18 of the present application, claim 4 of U.S. Pat. No. ‘022 recites “The SRAM structure as claimed in claim 1, wherein the contact bar is positioned in a first inter-layer dielectric (ILD) layer, and the contact plug is positioned in a second ILD layer over the first ILD layer.”

Regarding claim 17 of the present application, claim 12 of U.S. Pat. No. ‘675 recites “The SRAM structure as claimed in claim 9, wherein the first or second contact plug has a square shape with a first dimension along a direction parallel to the contact bar and a second dimension along a direction perpendicular to the contact bar, wherein the ratio of the first dimension to the second dimension is between 0.8 and 1.2.”

Regarding claim 20
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al., LIAW and SCHAEFER et al. are cite to show static memory device having pull up transistors and pull down transistors.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827